Title: General Orders, 30 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday May 30th 1779.
Parole Harfleur—C. Signs Harwich Hinden—


The board of General Officers that sat on the 28th instant in consequence of the order of the day before have reported the claim of Lieutenant Colonel Hubley in the dispute of rank between him and Lieutenant Colonel Conner to be well founded, which the Commander in Chief approves.
In all future draughts of clothing the regimental Clothier is to be furnished by the officers commanding companies with returns specifying the men’s names and the particular wants of each; these he is to digest into a regimental return, which being examined and signed by the officer commanding the regiment & counter signed by himself, with a receipt upon it for the supplies delivered to the regiment, is to be lodged with the Clothier who issues, as a voucher for the delivery.
A pair of Over-alls pr man is to be forthwith drawn for every non commissioned officer and private who has not been before supplied this spring.
At the General Court Martial of the line whereof Colonel Greene is President May 27th, John Ward a soldier in the 1st Pennsylvania regiment was tried for “Desertion,” found guilty of absenting himself without leave & sentenced one hundred lashes.
At the same Court William Mackarun soldier in the 3rd Pennsylvania regiment was tried for “Stealing horse-shoes the property of the public,” found guilty & sentenced one hundred lashes.
The Commander in Chief confirms the sentences & orders the punishment to be inflicted as soon as the delinquents arrive at their respective regiments.
